PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Johnson Controls Technology Company
Patent No. 10,854,194
Application No. 16/723,600
Attorney Docket No. 116048-0923
Filed: 20 Dec 2019  
Issued: 11 Nov 2020
For: BUILDING SYSTEM WITH DIGITAL TWIN BASED DATA INGESTION AND PROCESSING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR §§1.78(a) and 1.78(e) filed January 10, 2022, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of prior-filed provisional and nonprovisional applications in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR §§1.78(a) and 1.78(e) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed nonprovisional application as required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(d)(3). The underlying application issued as Patent No. 10,854,194 on November 11, 2020. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR §§1.78(a) and 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance with § 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

37 CFR 1.78 requires petitioner to provide a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and (d)(3), respectively, and the date the claim was filed was unintentional. The language in the petition varies from that required but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and (d)(3) and the date the claim was filed was unintentional. Petitioner must inform the Office if this is an incorrect interpretation.

With the present petition, petitioner submitted a $2,100 petition fee, a corrected ADS in compliance with 37 CFR 1.76(c) containing a benefit claim to the prior-filed provisional and nonprovisional applications, an acceptable statement of unintentional delay, a completed Certificate of Correction form, and a $160 certificate of correction fee.  

As the present petition satisfies the requirements to add or correct a reference to a prior nonprovisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. §§ 119(e) and 120 as unintentionally delayed. Therefore, it is appropriate for petitioner to add or correct the claim under 35 U.S.C. §§ 119(e) and 120 for benefit of the prior-filed provisional and nonprovisional applications via Certificate of Correction.  

A corrected Filing Receipt, which includes the claim for benefit of the prior-filed provisional and nonprovisional applications, accompanies this decision on petition.  


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Questions concerning this matter may be directed to the undersigned at (571) 272-4914.  

/ Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions

Enclosure:  Corrected Filing Receipt